Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Applicant alleges, with respect to the 101 rejection(s), “The Office Action maintains the rejection based on the reference to virtual computers in claims 7 and 17.  These claims have been amended to remove reference to ‘virtual’ computer systems.  As this was the reason the rejection was maintained, Applicant submits that the previous remarks apply and are persuasive.”  To the contrary, it is clear that the computer systems may still be virtual, since the independent claims do not state that such as physical.  Since this is not a requirement for the mathematical algorithm within the claims to function, addition of such in a dependent claim proves that the systems may be virtual and, even if instantiated in a physical form, would include only a generic physical device performing the mathematical function.  
Furthermore, claims 7 and 17 do not even state that the computing devices are physical.  Rather, they state that the devices are physically separate.  Indeed, all virtual 
With respect to Applicant’s allegations on page 10 of the response, what Applicant alleges has been done (e.g., “ignoring the actual teachings of the prior art in favor of only using an abstracted higher level characterization of those teachings...” and the like) has not been done.  This was not stated by the previous office action.  Applicant is providing false statements regarding what was stated in the previous office action.  Applicant is respectfully requested to refrain from making false statements about what is stated in office actions.  Applicant is simply creating fiction.  Such fictitious creations of Applicant’s need no response from the Examiner, since the Examiner did not do what Applicant alleges was done.  
All of Applicant’s arguments on pages 10-13 are based on Applicant’s on Applicant’s false statements and are, thus, moot.  
Furthermore, Applicant provides no relevant argument that is different than that responded to in the last office action other than to provide false statements.  Applicant is directed to pages 3-14, which provide a full response to Applicant’s allegations.  
Moreover, Applicant provides more false statements regarding the office action here as well.  For example, on page 11, Applicant alleges “the Office Action simply asserts that it is not necessary to deal with the conflict because the analysis is at a more abstract and higher level than the actual teachings.”  This was not stated by the previous office action.  Applicant is providing false statements regarding what was stated in the previous office action.  Applicant is respectfully requested to refrain from making false statements about what is stated in office actions.  

Applicant provides a similar false statement on page 12 and elsewhere.  This was not stated by the previous office action.  Applicant is providing false statements regarding what was stated in the previous office action.  Applicant is respectfully requested to refrain from making false statements about what is stated in office actions.  
Applicant appears to have an entirely erroneous understanding of the previous office action and is requested to re-read the previous office action in an attempt to understand what is actually stated therein.  
The Examiner appreciates Applicant actually quoting the office action on page 13, but notes that Applicant provides no argument that proves that the statement “Applicant is arguing the wrong combination” is incorrect.  Indeed, as explained in the previous office action, Applicant was and is, indeed, arguing the wrong combination.  
Applicant then goes back to making up fiction regarding what was stated in the office action directly after this quotation (e.g., “ignoring the actual technology of Carro and Zeng”).  This was not stated by the previous office action.  Applicant is providing false statements regarding what was stated in the previous office action.  Applicant is respectfully requested to refrain from making false statements about what is stated in office actions.  
Applicant requests “a more explicit citation to which rationale and allowed analysis framework is being applied which authorizes the high-level description to be combined and not the actual teachings of the prior art” on page 13.  As discussed Once again, Applicant is providing false statements regarding what was stated in the previous office action.  Applicant is respectfully requested to refrain from making false statements about what is stated in office actions.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of mathematical steps, resulting in a mathematical concept. This judicial exception is not integrated into a practical application because any additional elements in the claims (e.g., processors, computer systems, and a medium) are simply performing generic functionality and are insufficient to move the mathematical concept outside the realm of abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processors are simply performing well-understood, routine, and conventional processing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent Application Publication 2019/0372760) in view of Carro (U.S. Patent Application Publication 2010/0281254).  
Regarding Claim 11,
Zheng discloses a system comprising:
A computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A computer system processor operating on the computer system (Exemplary Citations: for example, Paragraph 59 and associated figures);
A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A first processor operating on the first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures);

A second processor operating on the second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures); and
A computer readable storage medium storing instructions which, when executed by the computer system processor, cause the computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
A first computer-readable storage medium storing instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as 
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
A second computer readable storage medium storing instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Generating, via the second entity computer system, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a 
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples); and
Running, at the first entity computer system, the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-described algorithm subsets with the above-described data to get ct or portion thereof, AggSeti, etc., for example), wherein the second computer readable storage medium stores additional instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, 
Running, at the second entity computer system,  the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example), and wherein the computer system computer readable storage medium stores additional instructions which, when executed by the computer system processor, cause the computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  

Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example); and
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file splitting and distribution techniques of Carro into the multiparty 
Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  

Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first entity computer system and the second entity computer system comprise two physically separate computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,

Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Carro or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Carro and Smith (U.S. Patent Application Publication 2017/0228547).
Regarding Claim 19,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at 
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Carro and Gvili (U.S. Patent Application Publication 2017/0149796).
Regarding Claim 20,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);

Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the memoization technique of Gvili into the multiparty computation system of Zheng as modified by Carro in order to avoid re-computation of arguments, use prediction to precompute arguments, and/or increase the speed of computations.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaposhnik (U.S. Patent Application Publication 2018/0041477).  
Regarding Claim 11,
Zheng discloses a system comprising:
A computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);

A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A first processor operating on the first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures);
A second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A second processor operating on the second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures); and
A computer readable storage medium storing instructions which, when executed by the computer system processor, cause the computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm 
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example.  In order to use any algorithm or subset thereof, it must first be received);
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
A first computer-readable storage medium storing instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, 
Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples); and
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
A second computer readable storage medium storing instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):

Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example), wherein the first computer readable storage medium stores additional instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples); and
Running, at the first entity computer system, the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-described algorithm subsets i, etc., for example), wherein the second computer readable storage medium stores additional instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Running, at the second entity computer system,  the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example), and wherein the computer system computer readable storage medium stores additional instructions which, when executed by the computer system processor, cause the computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  
Shaposhnik, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example);
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example); and
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the 
Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,

Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,

Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first entity computer system and the second entity computer system comprise two physically separate computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  

Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Shaposhnik or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Shaposhnik and Smith.
Regarding Claim 19,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  

Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaposhnik and Gvili.
Regarding Claim 20,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the 
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the memoization technique of Gvili into the multiparty computation system of Zheng as modified by Shaposhnik in order to avoid re-computation of arguments, use prediction to precompute arguments, and/or increase the speed of computations.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hofmann (U.S. Patent Application Publication 2008/0082636).  
Regarding Claim 11,
Zheng discloses a system comprising:

A computer system processor operating on the computer system (Exemplary Citations: for example, Paragraph 59 and associated figures);
A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A first processor operating on the first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures);
A second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A second processor operating on the second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures); and
A computer readable storage medium storing instructions which, when executed by the computer system processor, cause the computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of 
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example.  In order to use any algorithm or subset thereof, it must first be received);
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);

Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples); and
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
A second computer readable storage medium storing instructions which, when executed by the second processor, cause the second 
Generating, via the second entity computer system, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example), wherein the first computer readable storage medium stores additional instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples); and
Running, at the first entity computer system, the first algorithm subset on the first split data subset based on the two shares of the first i, etc., for example), wherein the second computer readable storage medium stores additional instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Running, at the second entity computer system,  the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example), and wherein the computer system computer readable storage medium stores additional instructions which, when executed by the computer system processor, cause the computer system processor to perform operations comprising (Exemplary Citations: for example, 
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  
Hofmann, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples);
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, 
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the configuration techniques of Hofmann into the multiparty computation system of Zheng in order to allow devices to be discovered and configured as necessary, to ensure that the program modules used at each device are properly transported thereto, to allow for automatic configuration of networks of devices, and/or to ensure that algorithms are properly split and sent to devices that require such.  
Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,

Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the 
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  

Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first entity computer system and the second entity computer system comprise two physically separate computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  


Regarding Claim 19,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into the multiparty computation system of Zheng as modified by Hofmann in order to allow the system to work with multi-dimensional matrices to allow for an increase in the number of shares needed to determine secret data as desired, to withstand a large number of attacks and still protect individual secret data elements, and/or to increase security in the system.  
Regarding Claim 9,
.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hofmann and Gvili.
Regarding Claim 20,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the memoization technique of Gvili into the multiparty computation system of Zheng as modified by Hofmann in order to avoid 
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432